Citation Nr: 1206014	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  07-15 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to establish basic eligibility for legal entitlement to VA benefits for purposes of establishing entitlement to dependency and indemnity compensation (DIC).

2.  Basic eligibility for legal entitlement to VA benefits for purposes of establishing entitlement to DIC.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appellant claims as the surviving spouse of the decedent.

This case comes before the Board of Veterans' Appeals (Board) from a January 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  In that decision, the RO denied the appellant's application to reopen her previously denied claim for entitlement to DIC on the basis that she had not submitted new and material evidence to establish basic eligibility for legal entitlement to VA benefits.

In her June 2007 substantive appeal (VA Form 9), the appellant requested a Travel Board hearing, and one was scheduled for July 14, 2009.  However, she withdrew this request in June 2009.  A November 2007 report of contact (VA Form 119) reflects that the appellant, accompanied by her son and daughter, participated in an informal conference with a decision review officer (DRO).

The Board remanded the claim in August 2009 for additional development, in particular, for the RO to provide appropriate notification pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and for the RO to again request verification of service from the National Personnel Records Center (NPRC).  As indicated below, the RO complied with these remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

FINDINGS OF FACT

1.  In a January 1997 decision, the RO denied the appellant's claim for entitlement to DIC based on lack of basic eligibility for VA benefits.  The appellant neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the January 1997 decision relates to the basis for that most recent prior denial of the claim.

3.  The decedent is not shown to have had active military, naval, or air service, and is not an individual or a member of a group considered to have performed active military, naval, or air service.


CONCLUSIONS OF LAW

1.  The RO's January 1997 decision denying the appellant's claim for entitlement to DIC based on her lack of basic eligibility for VA benefits is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2011).

2.  Evidence received since the January 1997 decision is new and material and the application to reopen the appellant's claim of basic eligibility for VA benefits is granted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The appellant does not meet the requirements of basic eligibility for VA benefits for purposes of her claim for DIC.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As the Board is granting the application to reopen, the application has been substantiated, and there are no further VCAA duties with regard to it.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

As to the reopened claim, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA benefits. The VCAA is therefore inapplicable. 

In any event, in compliance with the Board's remand instructions, the RO sent the appellant December 2009, February 2010, and March 2010 letters that explained how to satisfy the new and material evidence requirements, that the issue involved her basic eligibility for VA benefits, and the possibility that records had been lost in a fire at the National Archives and Records Administration on July 12, 1973.  The RO also requested verification of service of decedent from the NPRC.  These actions complied with the Board's August 2009 remand instructions as well as any applicable notification and assistance requirements.  The Board will therefore address the issue of the appellant's basic eligibility for VA benefits.  As this is the same issue addressed by the RO, there is no prejudice to the appellant in the Board proceeding in this manner, even if this is considered to be a situation in which the RO denied the application to reopen and the Board is reviewing the claim on the merits.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (citing Bernard v. Brown, 4 Vet. App. 4 Vet. App. 384, 390 (1993) and Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996)).

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the appellant seeks to establish basic eligibility for VA benefits for purposes of establishing entitlement to DIC based on the decedent's service.  Generally, in order to receive VA benefits as a surviving spouse, there must be proof that the decedent was a veteran.  Regardless of the particular benefit sought, if veteran status is not established, the claimed benefit fails as a matter of law.  Here, the appellant's prior, May 1996 claim was denied in January 1997 because the decedent did not have veteran status.  The prior determinations that the decedent did not have veteran status are final and binding decisions as to the appellant's eligibility for VA benefits.  The issue before the Board is therefore whether there is new and material evidence to reopen the prior decision regarding the appellant's eligibility for VA benefits, specifically, DIC.

The RO denied the appellant's claim of entitlement to DIC based on lack of basic eligibility for VA benefits in January 1997.  Although notified of this decision, the appellant neither appealed this decision nor submitted new and material evidence within the one year appeal period.  The January 1997 decision therefore became final.  38 C.F.R. §§ 3.156(b), 20.1103 (2011).

In order to be eligible for DIC benefits administered by VA, the evidence must establish that the individual seeking benefits was the spouse of a veteran.  The term "veteran" is defined in 38 U.S.C.A. § 101(2) as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  There are particular laws and regulations regarding individuals who served in the organized military forces of the Government of the Commonwealth of the Philippines while these forces were in the service of the armed forces of the United States pursuant to a July 26, 1941 military order of the President.

38 U.S.C.A. § 107(a) provides that service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, will not be deemed to have been active military, naval, or air service except for specified benefits including disability compensation benefits authorized by chapter 11, title 38, United States Code. Under 38 C.F.R. § 3.40, certain service with the Commonwealth Army of the Philippines, with the Philippine Scouts, and guerilla service is included for VA benefits purposes. These include service of persons enlisted under section 14, Public Law 190, 79th Congress (Act of October 6, 1945).

Under 38 C.F.R. § 3.203(a), the VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department, if the evidence meets the following conditions: (1) The evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy is issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; and (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203(a), VA is required to request verification of service from the service department.  See 38 C.F.R. § 3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is a prerogative of the service department, and the VA has no authority to amend or change their decision. The Court has held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon the VA.   See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Evidence of record at the time of the RO's January 1997 denial included an August 1954 NPRC finding that the deceased had no recognized guerilla service and that he was not a member of the Philippine Commonwealth Army in the service of the Armed Forces of the United States; a Certification from a Lieutenant Colonel, Assistant Adjunct General, certifying that the appellant's spouse was a Private with the 2d Repl Bn, and was paid his arrears; and his May 1991 death certificate.  The evidence received since the January 1997 denial includes service personnel records, a December 1946 separation examination report, and various affidavits relating to the service of the appellant's spouse.  In its August 2009 remand, the Board noted that the personnel records had not previously been submitted and instructed the RO to again request certification of the decedent's service.  Given that there was new evidence warranting attempted re-verification of the appellant's service, thus indicating the possibility that the decedent had the requisite service, and being cognizant of the low threshold for determining whether new and material evidence has been received, the Board finds that the new evidence is material, as it related to the basis for the prior denial of the claim.

However, for the following reasons, the reopened claim must be denied.  In its November 2010 response, the NPRC indicated that the decedent had no service as a member of the Philippine Commonwealth Army including the recognized guerillas, in the service of the United Stated Armed Forces. As noted above, the Court has held that a service department determination as to whether an individual had qualifying service is binding on VA. The service department, i.e., the NPRC, has determined that the decedent had no qualifying service, and the appellant has submitted no evidence to the contrary that complies with the requirements of 38 C.F.R. § 3.203(a),

As the service department's determination as to the service of the decedent is binding on VA, the Board concludes that the decedent is not considered a "veteran" for purposes of entitlement to VA benefits.  Veteran status of a decedent is a prerequisite to entitlement to DIC benefits for an individual claiming as the surviving spouse.  Therefore, the appellant's claim for entitlement to DIC based on the decedent's service must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The application to reopen the claim to establish basic eligibility for legal entitlement to VA benefits for purposes of establishing entitlement to DIC is granted.

Basic eligibility for legal entitlement to VA benefits for purposes of establishing entitlement to DIC is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


